Citation Nr: 1548214	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-23 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a skin disorder, including dermatitis.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to March 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated March 2009 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  Following the hearing, the record was held open for a period of 60 days.  During this time, the Veteran submitted additional medical records, and waived initial AOJ consideration of this newly submitted evidence.  See 38 C.F.R. 20.1304(c).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his March 2015 hearing, the Veteran testified that he continued to receive relevant treatment at the VA medical facility, including the center in Jacksonville, Florida.  However, the claims file does not include any records from this facility since June 2011.  As discussed at the hearing, these record would be relevant to the issues on appeal.  (See hearing transcript pg 20-21).  Although he did submit significant private medical records after the hearing, no VA records were included.  Accordingly, remand is required to obtain these records and associate them with the claims file.

Since it is necessary to remand the case to obtain outstanding VA treatment records, the RO should also take this opportunity to provide the Veteran a psychiatric examination, since the last official VA examination for PTSD was performed in 2010.

Additionally, review of the record reflects the Veteran has not yet been provided with a VA examination regarding his current skin disorder.  Relevant private records reflect the Veteran has been diagnosed with multiple skin disorders, including basal cell carcinoma.  During his hearing, the Veteran reported he first experienced skin symptoms, including excessive sun burn, during his active duty service.  (Hearing transcript pg 11).  Because there is evidence of a current diagnosis and some suggestion of an in-service event, a VA examination should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available VA treatment records, including records from the Jacksonville VAMC, since June 2011 and associate them with the claims file.

2.  After obtaining updated VA treatment records, schedule the Veteran for an examination regarding the nature and severity of his skin disorders.  The examiner should be provided with a complete copy of the claims folder, including the newly obtained records, and a full rationale should be provided for any opinion expressed.

Consistent with the factual and medical history, the examiner is asked to address the following questions:

a)  Is the Veteran currently diagnosed with a skin disorder?  If so, separately identify each disorder.

b) For each skin disorder identified, is it as likely as not (50 percent or greater) that the Veteran's skin disorder began during, or was otherwise caused by, his active duty service, including his presumed exposure to Agent Orange?

3.  Schedule the Veteran for a VA psychiatric examination to evaluate the current severity of his PTSD.

4.  Then, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


